HON. ROBERT A. COLLINS Village Attorney, Owego
This is in response to your recent letter to our office wherein you request our opinion as to whether a municipally-owned, horse-drawn fire department steam engine is subject to a boiler inspection. You also state that said steam engine is no longer in active use and would be used solely for display and operation at fire department shows and fairs.
Labor Law, § 204, provides for the inspection of boilers generally. Subdivision 3 of said section deals with fees and states, in part, as follows:
  "* * * except that in the case of an antique steam engine maintained as a hobby and displayed at agricultural fairs and other gatherings, a fee of seven dollars only shall be Charged the owner or lessee thereof for each boiler internally inspected by the commissioner and a fee of three dollars only shall be charged for each boiler externally inspected by the commissioner, but not more than ten dollars shall be charged for the inspection of any one such boiler for any year. * * *"
The steam engine in question was operated from 1866 until 1926 and, you state, is considered to be one of the oldest pieces of steam-operated engine equipment in working order in New York State. This would certainly qualify the steam engine herein as an antique.
Accordingly, we conclude that a municipally-owned, horse-drawn fire department steam engine, which is no longer in active use but would be displayed at fairs and other gatherings, is subject, as an antique steam engine, to a boiler inspection pursuant to Labor Law, § 204.